
	

114 HR 3052 IH: To amend title 28, United States Code, to prevent the misuse of foreign law in Federal courts, and for other purposes.
U.S. House of Representatives
2015-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3052
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2015
			Mrs. Black introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to prevent the misuse of foreign law in Federal courts, and
			 for other purposes.
	
	
 1.Use of foreign law in Federal courtsPart VI of title 28, United States Code, is amended by adding at the end the following:  183Use of foreign law in Federal courts  Sec. 4201. Limitation on use of foreign law in Federal courts.  4201.Limitation on use of foreign law in Federal courtsIn any court created by or under article III of the Constitution of the United States, no justice, judge, or other judicial official shall decide any issue in a case before that court in whole or in part on the authority of foreign law, except to the extent the Constitution or an Act of Congress requires the consideration of that foreign law..
 2.Clerical amendmentThe table of chapters for part VI of title 28, United States Code, is amended by adding at the end the following:
			
				
					183.Use of foreign law in Federal courts4201.
		
